            Case 6:19-cv-00532-ADA Document 8 Filed 09/16/19 Page 1 of 3
             Case 6:19-cv-00532-ADA Document 5 Filed 09/10/19 Page 1 of 2
,\0 440 (Rev. 06/12)Summonsin a Civil Aclion



                               UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF TEXAS

UNILOC 2017 LLC,
Plaintiff

            V.                                                   Civil Action No. 6:19-CV-00532-ADA

APPLE INC.,
Defendant



                                               SUMMONS IN A CIVIL ACTION

TO:    Apple Inc.
       c/o CT Corporation System
       1999 Bryant Street, Suite 900
       Dallas, Texas 75201-3136

    A lawsuit has been filed againsl you.

    Within 21 days after service of lhis summons on you (nol counling the day you received ii) -- or 60 days
if you are !he United States or a U niled Slates Agency, or an office or employee of lhe Uniled Stales described
in Fed. R. Civ. P. 12 (a)(2) or (3) -- you mus! serve on !he plainliff an answer 10 1he auachcd complain! or a
motion under Rule 12 of lhe Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiffs allorney, whose name and address are:



                                   William E. Davis III
                                   The Davis Firm, PC
                                   213 N. FredoniaStreet, Suite 230
                                   Longview,TX 75601

   If you fail 10 respond,judgmenl by default will be entered againsl you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




   JEANNETTEJ.CLACK
  CLERKOF COURT
   s/AKEITAMICHAEL
  DEPUTYCLERK
                                                                        ISSUEDON 2019-09-11 09:00:01
         Case 6:19-cv-00532-ADA Document 8 Filed 09/16/19 Page 2 of 3
          Case 6:19-cv-00532-ADA Document 5 Filed 09/10/19 Page 2 of 2
J\O 440 (Rev.06/12) Summonsin a Civil Action (Pase2)

Civil Action No. 6:19-CV-00532-ADA

                                                       PROOF OF SERVICE
              {Thissection should not be filed with the court u11/essrequired by Fed. R. Civ. P. 4(1))
     This summons for(name of individual and title, if any}_______________                                              _
was received by me on (date}______         _

  r     I personally served the summons on the individual al (place)_____________                                            _
        ______________________                                    on (dale)________                              : or


  n     I left the summons at the individual's resident or usual place of abode with (name}_____           _
        ______________                            , a person of suitable age and discretion who resides there,
        on (date)__________                             , and mailed a copy to the individual's last known address; or

  r     I served the summons on (name of'individtwl} _______________                                           , who is
        designated by law to accept service of process on behalf of (rwme of organiz;1tion}_____                            _
        ______________________                                         on(date) _______                          : or


  r     I returned the summons unexecuted because _________________                                                   : or

  □     Other {specify): ________________________                                                                 _




My fees are$ ______                    for travel and $ ______            for services. for a total of$ ____            _

I declare under penalty that this information is true.

Date: ______                   _
                                                                                       Scn'cr'ssignature



                                                                                     Primedname and title




                                                                                       Scn'er'sAddress

Additional information regarding attempted sevicc, etc:




                                                                               **    SEE ATTACHED**
                                                                                    ***AFfiDAVIT***
                    Case 6:19-cv-00532-ADA Document 8 Filed 09/16/19 Page 3 of 3

                                    UNITED STATES DIST RICT COURT
                                                            for th e
                              WESTERN DIST RI CT OF TEXAS WACO DIVISON

       UN IL OC 2017 LL C                                    §
                                                             §
                                                             §
                          Plaintiff(s),                      §
       v.                                                    §         C ivil Action No. 6: 19-CY- 00532-ADA
                                                             §
                                                             §
       APPLE IN C .
                                                             §
                         Dcfc ndant (s) .                    §

                                             R ETURN OF SERVICE

    Came to my hand on Thur sday, Se ptember 12, 2019 at 10:35 AM,
    l~xccuted at: 1999 BRYAN STR EET, SU ITE 900 , DALLA S, TX 75201
    within the county or DALLAS at 11:00 AM, on Thur sday, Se ptember 12, 2019 ,
    by individually and personally delivering to the within named:

                                                      APPL E INC.

    13y delivering to its Reg istered Agent, CT CO RPORATION SYS T EM
    13y delivering to Authorized Agent, KIM HIG HTOW ER
    a true copy or this

               SUMMONS IN A CIV IL ACT ION, ORI G INAL COMPLAINT FOR PATENT
                    INFR1NGEMENT, EX HIBIT A and C IVIL COVER SHEET

    having first endorsed thereon the date orthe delivery.

BEFORE ME, the undersigned authority, on th.is day personally appeared Tra~y Edward s who after being duly sworn
on oath states: "My name is Tracy Edwa rds. I am a person not less than eightfc ~ ( 18) years or age and I am competent to
make this oath. 1 am a resident of rhc State or Texas. I have personal kno 1ledge of 16facts and statements contained
herein and aver that each is true and correct. I am not a party~ nor relate or afr lia d, ith any pat1y to this suit. I have
110 interest in the outcome of the suit. I have never been co, 'cted of, felo n I o of a misdemeanor involving moral
turpitude. I am familiar with the Texas Rules of Civil Procc ur , and th · Tex· s ivil P ·act ice and Reml:!dics Codes as
they apply to service or process. I am certified by the Judicia 8 1 11cl1 C rtilica ior Com 11ission to deliver citations and
                                                                  1
other notices from any District, County and Justice Courts in l nd 'or the 'tatc f xas · 1 compliance with rule I OJ and
501.2 of the TRCP.


                                                      By:




   ~          ayofScptcmbcr,2019.                                      L✓                       kL
    S ubscribed and Sw orn to by Tracy Edwards , Before Mc , the und ersigned authority , on this




                                                                   No tary Public in and for the Sta te of Texas
